DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Please note that the examiner of record for this application has changed.

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remarks mailed October 4, 2021. In addition, Smith’531 teaches it was known in the art to provide a wearable camera system with a server to manage information of the wearable camera, wherein the server maintains a listing of auditable events, including faults. However the prior art fails to explicitly disclose “wherein: each of the plurality of cameras  repeatedly diagnoses whether or not the camera has a failure at a predetermined timing and sends, to the server, a diagnosis result, the server is connected to a database, accumulates diagnosis results of the plurality of cameras in the databas
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kerzner (US Pat. 10,360,744) discloses verified access to a monitored property.
	Yamaguchi et al. (US Pat. 9,854,211) discloses a wearable camera system and video recording control method for wearable camera system. 
	Thompson (US Pub. 2016/0182850) discloses a body camera.
	Hanchett et al. (US Pub. 2017/0018047) discloses a system for generating an audit trail for auditable devices. 
	Mack et al. (US Pub. 2017/0133051) discloses a system for information capture. 
	Araya et al. (US Pub. 2016/0042767) discloses integrating data from multiple devices. 
	Waniguchi et al. (US Pub. 2018/0048851) discloses wearable camera system and recording control method. 

	Tine et al. (US Pub. 2014/0157344) discloses a method for uploading data. 
	Ross et al. (US Pub. 2017/0178678) discloses computer program and system for managing multiple data recording devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 29, 2021